United States Department of Labor
Employee’ Compensation Appeals Board
__________________________________________
V.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kearney, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1745
Issued: January 4, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 6, 2007 appellant filed a timely appeal from a decision of the Office of Workers’
Compensation Programs dated June 8, 2006 which denied her claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she developed
carpal tunnel syndrome causally related to factors of her federal employment.
FACTUAL HISTORY
On October 5, 2003 appellant, then a 47-year-old former flat sorter machine clerk, filed a
Form CA-2, occupational disease claim, alleging that she sustained employment-related carpal

tunnel syndrome.1 She first became aware of the condition and its relationship to her
employment on April 3, 2000. In support of her claim she submitted an electromyogram (EMG)
study dated May 9, 2001 that demonstrated moderate bilateral carpal tunnel syndrome.
By letter dated December 2, 2003, the Office informed appellant of the evidence needed
to support her claim. Appellant submitted a December 19, 2003 report from Dr. Edwin M.
Gangemi, a Board-certified physiatrist, who noted her complaints of bilateral hand pain and
numbness. Tinel’s and Phalen’s signs were positive on physical examination. Dr. Gangemi
diagnosed cervical strain, cervical radiculopathy and bilateral carpal tunnel syndrome. A
January 2, 2004 EMG was amended on January 8, 2004 to note appellant’s history that she
attributed her neck and bilateral arm pain to excessive lifting and strenuous activities at the
employing establishment “where she works.” The study demonstrated bilateral C8 radiculopathy
with evidence of both acute and chronic change and bilateral median neuropathy of the wrist
consistent with bilateral carpal tunnel syndrome.
In a February 10, 2004 decision, the Office found that appellant experienced the claimed
work activities but denied the claim on the grounds that the medical evidence did not address the
cause of her diagnosed bilateral carpal tunnel syndrome.
On February 20, 2004 appellant, through her attorney, requested a hearing. By decision
dated September 16, 2004, an Office hearing representative remanded the case to the Office for a
second opinion evaluation. A telephone memorandum dated August 22, 2005 indicated that
appellant suffered two heart attacks and retired on disability.
On August 25, 2005 the Office referred appellant to Dr. John Vaccaro, a Board-certified
neurologist. In reports dated September 12 and 16, 2005, Dr. Vaccaro noted appellant’s
complaints of pain through her entire body, including the neck, arms, low back and legs. He
opined that she had a nonfocal examination with no objective findings but appeared to have a
cervical and lumbar strain. Dr. Vaccaro noted that the January 2, 2004 EMG demonstrated
bilateral carpal tunnel syndrome but stated, “I cannot clearly say that any of these injuries
suffered was from work.” He noted that appellant had not worked in four years yet still had
symptoms, thus leading him to the conclusion that her symptoms were not work related.
Dr. Vaccaro diagnosed congestive heart failure, hypertension, depression and chronic headaches
which were not employment related. He advised that appellant could work eight hours a day
with a temporary restriction of no repetitive typing with repetitive movements of the wrists and
elbows limited to four hours a day and five minute breaks each hour.
In a decision dated November 4, 2005, the Office denied appellant’s claim that she
sustained employment-related carpal tunnel syndrome.
1

Appellant stopped work on March 16, 2001, when she filed a claim that was accepted for acute cervical and
lumbar strains. She was placed on the periodic rolls and by decision dated January 29, 2003, the Office terminated
appellant’s compensation benefits for the accepted conditions and found that she did not establish that she sustained
employment-related carpal tunnel syndrome. The January 29, 2003 decision was affirmed by a December 5, 2003
decision of an Office hearing representative. Appellant then appealed to the Board and by decision dated
September 16, 2004, Docket No. 04-1181, the Board affirmed the December 5, 2003 decision. The prior claim was
adjudicated by the Office under file number 022009506. The instant claim was adjudicated under file number
022046033.

2

On November 8, 2005 appellant, through her attorney, requested a hearing that was held
on March 29, 2006. Appellant did not appear at the hearing. Her attorney argued that
Dr. Vaccaro’s report was equivocal and should not be given weight. The hearing representative
requested that appellant’s attorney furnish additional information regarding her work history.
Counsel did not respond. By decision dated June 8, 2006, the hearing representative affirmed the
November 4, 2005 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. Regardless of whether
the asserted claim involves traumatic injury or occupational disease, an employee must satisfy
this burden of proof.3
Office regulations, at 20 C.F.R. § 10.5(q) define an occupational disease as a condition
produced by the work environment over a period longer than a single workday or shift.4 To
establish that an injury was sustained in the performance of duty in an occupational disease
claim, a claimant must submit the following: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
opinion must be one of reasonable medical certainty and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.5
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.6 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed

2

5 U.S.C. §§ 8101-8193.

3

Gary J. Watling, 52 ECAB 278 (2001).

4

20 C.F.R. §§ 10.5(q); see Ellen L. Noble, 55 ECAB 530 (2004).

5

Solomon Polen, 51 ECAB 341 (2000).

6

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

3

condition and the specific employment factors identified by the claimant.7 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.8
ANALYSIS
The Board notes that appellant’s work duties included repetitive motion and lifting.
However, she failed to meet her burden of proof to establish that she sustained a wrist condition
caused by these employment factors. Neither Dr. Gangemi’s December 19, 2003 report, nor the
May 9, 2001 or January 2, 2004 EMG studies contain any opinion regarding the cause of the
diagnosed condition. It is well established that medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.9 The fact that work activities produced pain or discomfort revelatory of an
underlying condition does not raise an inference of causal relationship.10 While the medical
opinion of a physician supporting causal relationship does not have to reduce the cause or
etiology of a disease or condition to an absolute certainty, neither can such opinion be
speculative or equivocal. The opinion of a physician supporting causal relationship must be one
of reasonable medical certainty that the condition for which compensation is claimed is causally
related to federal employment and such relationship must be supported with affirmative evidence
explained by medical rationale and be based upon a complete and accurate medical and factual
background of the claimant.11
Dr. Vaccaro provided a second opinion evaluation for the Office. He advised that
appellant’s diagnoses of cervical and lumbar strain and bilateral carpal tunnel syndrome were not
caused by work. Dr. Vaccaro noted that appellant had not worked in four years yet still had
symptoms, thus, leading him to the conclusion that her symptoms were not related to work. His
report constitutes the weight of medical opinion. Appellant submitted no additional medical
evidence. The medical evidence in this case is insufficient to meet her burden of proof.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained carpal tunnel syndrome causally related to factors of her federal employment.

7

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

8

Dennis M. Mascarenas, 49 ECAB 215 (1997).

9

Willie M. Miller, 53 ECAB 697 (2002).

10

Jimmie H. Duckett, 52 ECAB 332 (2001).

11

Patricia J. Glenn, 53 ECAB 159 (2001).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 8, 2006 be affirmed.
Issued: January 4, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

